Appeal by plaintiff from so much of an order of the Supreme Court, Westchester County, dated February 14,1967, as confirmed the report of a Referee in certain respects, directed plaintiff to abide by defendant’s visitation rights, and denied plaintiff’s motion for a counsel fee. The order was previously affirmed insofar as appealed from by defendant, with plaintiff’s appeal held in abeyance pending the filing of a proper appendix (Rubin v. Rubin, 30 A D 2d 816); and plaintiff has since filed a supplemental appendix. Order affirmed insofar as appealed from by plaintiff, without costs. No opinion. Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Martuscello, JJ., concur.